DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot et al (US 20100152933 A1).
In regards to claim 1, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3). 

In regards to claim 15, Smoot et al teaches wherein each of the first air data parameter outputs and the second air data parameter outputs are provided to consuming systems (i.e. flight management system) of the aircraft (Paragraphs 0022 & 0023). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al (US 20100152933 A1) in view of Lodden et al (US 20170276790 A1).
In regards to claim 2, Smoot et al teaches the claimed invention except for wherein an exterior surface of each of the first laser air data sensor and the acoustic air data sensor is disposed flush with the aircraft exterior. 
Lodden et al teaches an air data system (100, i.e. LiDAR air data system) for an aircraft (Paragraph 0010) wherein an exterior surface of each of the first laser air data sensor (110, i.e. multiple LiDAR sensors) and non-optical air data sensors being disposed flush with the aircraft exterior (Paragraphs 0012 & 0021).  It would have been .

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3).

In the Examiner’s opinion in regards to claim 6, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3).
However Smoot et al does not teach the structural arrangements of the aircraft data system further comprising a first static pressure sensor being configured to sense 
In the Examiner’s opinion in regards to claim 8, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3).
However Smoot et al does not teach the structural arrangements of the aircraft data system further comprising a second laser air data sensor being configured to emit second directional light into the airflow about the aircraft exterior and to generate third 
In the Examiner’s opinion in regards to claim 8, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3).
However Smoot et al does not teach the structural arrangements of the aircraft data system further comprising wherein the acoustic air data sensor comprises: an acoustic transmitter configured to emit the acoustic signals; and a plurality of acoustic receivers configured to sense the acoustic signals emitted by the acoustic transmitter; and wherein the acoustic air data sensor is configured to generate the second air data parameter outputs for the aircraft based on a time of flight of the acoustic signals from the acoustic transmitter to the plurality of acoustic receivers in combination with the 
In the Examiner’s opinion in regards to claim 8, Smoot et al teaches a system comprising: a first laser air data sensor (324, i.e. laser device) configured to emit first directional light into airflow about an aircraft exterior and to generate first air data parameter (i.e. displacement and temperature) outputs for the aircraft (i.e. unmanned aerial vehicle) based on returns of the emitted first directional light (Paragraph 0039 & 0041; Figures 2 & 3); and an acoustic air data sensor (322, i.e. ultrasonic device) configured to: emit acoustic signals (i.e. sound waves) into the airflow about the aircraft exterior (See Figure 2); sense the acoustic signals (i.e. sound waves); and generate second air data parameter outputs (i.e. acceleration, velocity, and/or displacement values) for the aircraft (i.e. UAV) based on the sensed acoustic signals (Paragraph 0038; Figures 2 & 3).
However Smoot et al does not teach the method of sensing the acoustic signals transmitted by the acoustic transmitter by a plurality of acoustic receivers of the acoustic air data sensor and generating second air data parameter outputs for the aircraft based on a time of flight of the acoustic signals from the acoustic transmitter to the plurality of acoustic receivers by the acoustic air data sensor in combination with the remaining limitations of independent claim 18.  The remaining claims 19 & 20 are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caldwell et al (US 20190302141 A1) – Optical Air Data Systems and Methods
Dakin et al (US 20130166113 A1) - LDV System for Measuring Wind at High Altitude
Frolov et al (US 20170267371 A1) – Methods of Three Dimensional (3D) Airflow Sensing and Analysis
Halldorsson (US 20090310118 A1) - Method And Lidar System For Measuring Air Turbulences On Board Aircraft And For Airports And Wind Farms
Martin (US 20040252586 A1) - Measurement of air characteristics in the lower atmosphere
LeGrand, III et al (US 10101443 B1) - Airframe-embedded ultrasonic transducers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856